                    Case 3:14-cv-04086-NC Document 172 Filed 10/15/18 Page 1 of 2



               1 STUART SEABORN – Cal. Bar No. 198590
                 MELISSA RIESS – Cal. Bar No. 295959
               2 Disability Rights Advocates
                 2001 Center Street, Fourth Floor
               3 Berkeley, California 94704-1204
                 Telephone: (510) 665-8644
               4 Facsimile: (510) 665-8511
                 TTY:          (510) 665-8716
               5 Email:        sseaborn@dralegal.org
                               mriess@dralegal.org
               6
                 TIMOTHY ELDER – Cal. Bar No. 277152
               7 TRE Legal Practice
                 4226 Castanos Street
               8 Fremont, CA 94536
                 Telephone: (410) 415-3493
               9 Facsimile:     (888) 718-0617
                 Email:         telder@trelegal.com
              10
                 MICHAEL W. BIEN – Cal Bar No. 096891
              11 ERNEST GALVAN – Cal. Bar No. 196065
                 MICHAEL S. NUNEZ – Cal. Bar No. 280535
              12 CARA E. TRAPANI – Cal. Bar No. 313411
                 ROSEN BIEN GALVAN & GRUNFELD LLP
              13 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
              14 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
              15 Email:        mbien@rbgg.com
                               egalvan@rbgg.com
              16               mnunez@rbgg.com
                               ctrapani@rbgg.com
              17
                 Attorneys for Plaintiffs
              18
                                          UNITED STATES DISTRICT COURT
              19
                                       NORTHERN DISTRICT OF CALIFORNIA
              20
              21
                 NATIONAL FEDERATION OF THE             Case No. 3:14-cv-04086-NC
              22 BLIND, NATIONAL FEDERATION OF
                 THE BLIND OF CALIFORNIA,               NOTICE OF CHANGE OF ADDRESS
              23 MICHAEL KELLY, MICHAEL
                 HINGSON, and MICHAEL PEDERSON,         Judge: Honorable Magistrate Judge
              24                                        Nathaniel Cousins
                           Plaintiffs,
              25
                      v.
              26
                 UBER TECHNOLOGIES, INC.,
              27
                           Defendant.
              28
[3310782.1]                                                                         3:14-cv-04086-NC
                                           NOTICE OF CHANGE OF ADDRESS
       Case 3:14-cv-04086-NC Document 172 Filed 10/15/18 Page 2 of 2



 1         TO ALL PARTIES, THEIR ATTORNEYS OF RECORD, AND THE COURT:
 2         Pursuant to Northern District’s Civil Local Rule 3-11(a), Michael S. Nunez, Ernest
 3 Galvan, Cara Trapani, and Michael W. Bien, counsel of record for Plaintiffs, submit this
 4 Notice of Change of Address for transmission of all documents in the above-captioned
 5 case. All future correspondence, service of pleadings, and other documents submitted in
 6 hard copy should be directed to the following address:
 7               Michael W. Bien
                 Ernest Galvan
 8               Michael S. Nunez
                 Cara Trapani
 9               Rosen Bien Galvan & Grunfeld LLP
                 101 Mission Street, Sixth Floor
10               San Francisco, CA 94105-1738
11
     DATED: October 15, 2018              Respectfully submitted,
12
13                                        ROSEN BIEN GALVAN & GRUNFELD LLP

14                                        By: /s/ Michael S. Nunez
15                                            Michael S. Nunez

16                                        Attorney for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
